Citation Nr: 1612037	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-24 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to in-service exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to March 1963 and from February 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In a September 2014 decision, the Board reopened the Veteran's claim for entitlement to service connection for diabetes mellitus, and granted entitlement to service connection for diabetes mellitus based upon a finding that the Veteran was exposed to Agent Orange during military service.  In a November 2014 rating decision, the Appeals Management Center effectuated the grant of service connection for diabetes mellitus, and awarded a 20 percent disability rating, effective October 30, 2009.  However, in a December 18, 2015 Order of Reconsideration sent to the Veteran and his representative, the Board ordered reconsideration of the September 2014 Board decision only as it pertains to the issue of entitlement to service connection for diabetes.  The Board notified the Veteran that it was assigning a panel to issue the reconsideration decision and that he was permitted 60 days to submit additional evidence.  See 38 C.F.R. §§ 19.11(a), (b), 20.1001(b)(2) (2015).  The Board has not received any additional evidence or argument from the Veteran or his representative and the 60 day period has expired.  Accordingly, there is no prejudice to the Veteran in proceeding to adjudicate this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the evidence of record, the Board finds that further development of the Veteran's claim is needed.  

The Veteran seeks service connection for diabetes mellitus.  Review of the medical evidence of record reflects conflicting medical findings with regard to the precise type of diabetes that the Veteran has.  In that regard, there are some medical records noting a diagnosis of diabetes mellitus, type II, while the majority of the medical evidence suggests a diagnosis of diabetes mellitus, type I.  This determination is critical to the Veteran's case, as the Veteran contends that his diabetes mellitus was caused by in-service exposure to Agent Orange.  The law and regulations which presume service connection based upon exposure to herbicide agents during military service state that the presumption is applicable to diabetes mellitus, type II.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).  Thus, service connection for diabetes mellitus, type I, may not be presumed based solely upon in-service exposure to Agent Orange.  As the record is unclear as to the type of diabetes the Veteran has, remand for an examination is required to determine the nature and etiology of the disease.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the event that the VA examiner concludes that the Veteran has diabetes mellitus, type I, and not diabetes mellitus, type II, the examiner should be asked to provide an opinion as to whether the Veteran's diabetes mellitus, type I, is related to the Veteran's military service, to include in-service exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the nature and etiology of his diabetes mellitus.  The entire claims file should be reviewed by the examiner, to include the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements of record.

The examiner should provide a clear diagnosis and state whether the Veteran currently has diabetes mellitus, type I, or diabetes mellitus, type II.  The examiner should provide supporting explanation and rationale for the diagnosis, particularly in light of the medical evidence stating a diagnosis of diabetes mellitus, type II.  

If the examiner determines that the Veteran has diabetes mellitus, type I, the examiner should provide the following opinions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type I, is related to in-service exposure to Agent Orange during military service?  For the purposes of this examination, the examiner should presume exposure to Agent Orange during service.

B) If not, is it at least as likely as not that the diabetes mellitus, type I, was incurred in or is otherwise related to the Veteran's active military service?

The examination report must include a complete rationale for all opinions expressed.  In rendering the requested opinions, the examiner must consider and discuss the Veteran's lay statements.  The examiner is advised that the Veteran is competent to report observable symptomatology.  

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015). 

3.  Thereafter, readjudicate the Veteran's claim on appeal with consideration of all evidence in the claims file.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________                      ___________________________
           JOY A. MCDONALD		            RYAN T. KESSEL
           Veterans Law Judge, 		           Veterans Law Judge,
      Board of Veterans' Appeals		      Board of Veterans' Appeals



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


